

	

		II

		109th CONGRESS

		1st Session

		S. 599

		IN THE SENATE OF THE UNITED STATES

		

			March 10, 2005

			Mr. Kerry (for himself

			 and Mr. Kennedy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide duty-free treatment for certain

		  tuna.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Fair Trade in Pouch Tuna Act of

			 2005.

		

			2.

			Findings

			Congress finds that—

			

				(1)

				a strong relationship between the United States and the member

			 nations of the Association of Southeast Asian Nations (ASEAN) is a force for

			 stability and development in the Southeast Asian region and international trade

			 is a critical element of this relationship;

			

				(2)

				many of the ASEAN nations are important friends and allies in the

			 ongoing fight against world terrorism;

			(3)many nations in

			 the ASEAN region were directly impacted by the December 26, 2004, earthquake

			 off the west coast of Northern Sumatra, Indonesia, which unleashed a

			 devastating tsunami that killed more than 160,000 people and resulted in untold

			 economic damage;

			(4)even though a

			 robust international relief effort has been launched, all measures, large and

			 small, that impact this region should be considered as part of that relief

			 effort;

			

				(5)

				ASEAN nations provide a large portion of the processed tuna

			 imported into the United States;

			

				(6)

				such imports are subject to tariffs whereas tuna in airtight

			 pouches imported from the beneficiary countries of the Andean Trade Promotion

			 and Drug Eradication Act (Andean) are not;

			

				(7)

				as a result, tuna in airtight pouches imported from ASEAN member

			 nations is placed at a competitive disadvantage that has harmed the economies

			 of these nations and that will ultimately harm consumers in the United States;

			 and

			

				(8)

				eliminating tariffs on pouch tuna imported from the ASEAN

			 countries in a quantity equal to the quantity imported from Andean countries

			 will restore fair trade in the pouch tuna market and will benefit United States

			 consumers and the economies of the ASEAN nations.

			

			3.

			Modification of duty treatment for certain tuna

			

				(a)

				In general

				Subchapter II of chapter 99 of the Harmonized Tariff Schedule of

			 the United States is amended by inserting in numerical sequence the following

			 new heading:

				

					

						

							        

							

						

						

							“9902.16.04Tuna in foil or

					 other flexible containers weighing with their contents not more than 6.8 kg

					 each (provided for in subheading 1604.30.91)No

					 changeFree, if the product of a country listed in U.S. Note 18

					 to this subchapter and in the quantity provided for in such

					 NoteNo changeOn or before

					 12/31/2008 ”.

							

						

					

				

			

				(b)

				ASEAN countries

				The U.S. Notes to subchapter II of chapter 99 of the Harmonized

			 Tariff Schedule of the United States are amended by adding at the end the

			 following:

				

					18. For purposes of heading

				9902.16.04:

					

						(a)

						Products of the following countries are eligible to enter at

				the special rate of duty set forth in such subheading: Brunei, Cambodia,

				Indonesia, Laos, Malaysia, Philippines, Singapore, Thailand, and Vietnam. The

				special rate of duty does not apply to the Union of Myanmar.

					

						(b)

						The aggregate quantity of tuna entered under subheading

				9902.16.04 during any calendar year shall be limited to the quantity of tuna

				entered free of duty from an ATPDEA beneficiary country (as defined in section

				204(b)(6)) of the Andean Trade Preference Act (19 U.S.C. 3202(b)(6)) and

				designated in Note 11(d) of this Schedule) during the preceding calendar year

				pursuant to section 204(b)(4) of the Andean Trade Preference Act

				(19 U.S.C.

				3202(b)(4)).

					

						(c)

						The products of a country listed under subsection (a) shall be

				eligible to enter at the special rate of duty set forth in such subheading only

				if such country provides and enforces internationally recognized worker rights

				and environmental protections.

					.

			

				(c)

				Effective date

				The amendments made by this section apply to goods entered, or

			 withdrawn from warehouse, for consumption on or after the 15th day after the

			 date of enactment of this Act.

			

